DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/05/2022. 
In the instant Amendment, claims 5, 20 and 26-27 have been cancelled. Claims 1-4, 6-19, 21-25 and 28-34 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Applicant’s amendment to claims 1, 16 and 30, filed on 01/05/2022, have overcome all the claim rejections in previous Office Action. The claims are now allowable.

Allowable Subject Matter
Claims 1-4, 6-19, 21-25 and 28-34 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Berkovich et al. (U.S. 2019/0363118) and Siddiqui et al. (U.S. 2017/0054952).
Regarding independent claims 1, 16 and 30, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of capturing a first frame with a flood projector enabled; capturing a second frame with the flood projector disabled, determining locations of the set of 

Claims 2-4, 6-15, 17-19, 21-25, 28-29 and 31-34 are allowed because they depend on allowed parent claims 1, 16 and 30, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486